We agree with the trial court’s determination, after a Huntley hearing, that defendant’s oral admissions of guilt and a written statement made to the police were admissible in evidence. There *651is no evidence in the record to indicate that the statements were obtained by the police in violation of defendant’s rights (People v Huffman, 41 NY2d 29, 34; People v Burnett, 99 AD2d 786, 787; People v Winchell, 98 AD2d 838).
Also, the sentencing court exercised sound discretion in imposing upon defendant an indeterminate term of from 8Vs to 25 years’ imprisonment. Accordingly, there is no basis to disturb its determination (People v Colon, 91 AD2d 641; People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.